Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed 9/12/2014 have been fully considered, but are moot in view of the new grounds of rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5-12,17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnew et al (US 11356259B1) in view of Sarwar et al (US 20190068594 A1).
Regarding claim 1, Agnew et al teach computing device system, comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the computing device system to perform operations comprising: receiving a input from a user during a voice data communication session with an interactive voice communication system (see Column 7 Line [26-40], where requesting authentication challenges to the user during voice communication session for authentication token); 
determining an authentication token with an external application programming interface (API) based on the input, wherein the external API is associated with a plurality of token acquisition databases storing a portion of the authentication token (see Column 3 Line 56 - Column 4 Line 16, where determining how and what authentication tokens are used between user’s phone and agent workstation (IVR) when authenticating user during or after calls);
and determining a transmission process available to the computing device system and the interactive voice communication system for relaying the authentication token during the voice data communication session (see column 13 Line 5-50, where determining whether moving authentication token from user phone to IVR system for authentication during voice conversation between a user of mobile phone and one or more agents); 
converting the authentication token to a token capable of being transmitted by the computing device system to the voice communication system during the voice data communication session (see column 13 Line 49- 61, where token cache used to store information during voice conversation between a user of mobile phone and one or more agent workstations. Token caches are created or updated by token management module when authentications are being used and modified during authentication process); 
and providing the token to the interactive voice communication system during the voice data communication session via the transmission process (see column 13 Line 5-50, where authentication tokens are transferred to an IVR system for authentication during voice conversation).
Agnew et al do not teach biometric input from user during voice data communication session.
However, in analogous art, Sarwar teach same field of providing authentication token during voice calls. Sarwar teach biometric input from user during voice data communication session (see Paragraph [0039-0040], where “…one embodiment of such a system involving biometric authentication method includes a central authentication system using local biometric authentication of a use via a mobile device to centrally authenticate the use and the mobile device during real-time communication” and ”…method for centrally authenticating both a telephony device and a user during real-time communication session”). 
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Regarding claim 5, the modified Agnew et al and Sarwar et al teach the system of biometric authentication during voice data communication with tokens as claim 1.
Agnew et al do not teach receiving the biometric input, the operations further comprise: determining that the biometric input is required during the voice data communication session using a resident application on the computing device system; and requesting the biometric input from the user through the resident application.
 However, in analogous art, Sarwar teach same field of providing authentication token during voice calls. Sarwar teach wherein prior to receiving the biometric input, the operations further comprise: determining that the biometric input is required during the voice data communication session using a resident application on the computing device system (see Sarwar Paragraph [0041], where teach authenticating during both a telephony device and user during real-time communication session); and requesting the biometric input from the user through the resident application (see Sarwar Paragraph [0039], where authentication application receive user biometric metadata). 
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Regarding claim 6, the modified Agnew et al. and Sarwar et al. teach receiving the biometric input during voice data communication as claimed 5, Agnew et al teach wherein determining that the input is required comprises one of: 
initiating the voice data communication session (see Column 4 Line 34-54, where determine corresponds to a request to place a call to phone number and determine the signal corresponds to an indication of an incoming call);
or detecting the incoming request for the authentication token during the voice data communication session (see Column 5 Line 4-26, where detecting signal during the voice call session for one or more authentication tokens).
Agnew et al do not teach biometric input from user during voice data communication session.
However, in analogous art, Sarwar teach same field of providing authentication token during voice calls. Sarwar teach receiving an incoming request for the biometric input (see Sarwar Paragraph [0039], where authentication application receive user biometric metadata);
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Regarding claim 7 the modified Agnew et al. and Sarwar et al. teach the system of biometric authentication during voice data communication with tokens as claim 1, wherein providing the authentication token during the voice data communication session comprises outputting the authentication token through a phone number dialer using the transmission process to the voice communication system (see Column 4 Line 34-54, where determine corresponds to a request to place a call to phone number and determine the signal corresponds to an indication of an incoming call);
Regarding claim 8, the modified Agnew et al. and Sarwar et al teach the system of biometric authentication during voice data communication with tokens as claim 1, Agnew et al teach wherein prior to receiving the input, the operations further comprise:
 receiving, from the user, a request to establish the authentication token with a service provider associated with the external API (see column 13 Line 5-50, where determining whether moving authentication token from user phone to IVR system for authentication during voice conversation between a user of mobile phone and one or more agents);  
Agnew et al do not teach receiving the biometric input from the user and transmitting the request and the biometric input to the service provider.
However, in analogous art, Sarwar teach same field of providing authentication token during voice calls. Sarwar teach receiving the biometric input from the user (see Sarwar Paragraph [0039], where authentication application receive user biometric metadata);
transmitting the request and the biometric input to the service provider (see Sarwar Paragraph [0028], where using token transmitting for authenticating incoming call precludes any necessity that the biometric authentication application be run on the telephone or mobile device).
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Regarding claim 9, the modified Agnew et al. and Sarwar et al teach the system of biometric authentication during voice data communication with tokens as claim 9, Agnew et al teach wherein the operations further comprise: receiving a confirmation of a generation or a partial generation of the authentication token from the service provider (see column 13 Line 49- 61, where Token caches are created or updated by token management module when authentications are being used and modified during authentication process).
Regarding claim 10, the modified Agnew et al. and Sarwar et al teach the system of biometric authentication during voice data communication with tokens as claim 1, Agnew et al teach wherein the transmission process is provided using one of an authentication application associated with the API, a voice data communication application performing the voice data communication session, or a third-party application integrated with the voice data communication application (see column 13 Line 5-50, where determining whether moving authentication token from user phone to IVR system for authentication during voice conversation between a user of mobile phone and one or more agents).
Regarding claim 11, the modified Agnew et al. and Sarwar et al teach the system of biometric authentication during voice data communication with tokens as claim 1.
Agnew et al do not teach wherein the biometric input comprises one of a fingerprint, a face image, voice data, or retinal data.
However, in analogous art, Sarwar teach same field of providing authentication token during voice calls. Sarwar teach the biometric input comprises one of a fingerprint, a face image, voice data, or retinal data (see Sarwar Paragraph [0004], where “…physical biometrics include fingerprints; hand or palm geometry; retina, iris or facial characteristics; voice print; and DNA”).
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Regarding claim 12, Agnew et al teach A method comprising: receiving, by a first service provider from a mobile device of a user, a token request associated with an authentication during a phone call session with an interactive voice Page 4 of 10Appl. No.: 16/431,670response (IVR) endpoint, wherein the token request comprises data (see Column 7 Line [26-40], where requesting authentication challenges to the user during voice communication session for authentication token);
determining, by the first service provider, a first token stored in a token database of the first service provider based on the token request (see Column 3 Line 56 - Column 4 Line 16, where determining how and what authentication tokens are used between user’s phone and agent workstation (IVR) when authenticating user during or after calls); 
and determining a transmission process available to the mobile device for relaying the first token to the IVR endpoint during the phone call session (see column 13 Line 5-50, where determining whether moving authentication token from user phone to IVR system for authentication during voice conversation between a user of mobile phone and one or more agents);
 converting the first token to a token capable of being transmitted by the mobile device to the IVR endpoint during the phone call session (see column 13 Line 49- 61, where token cache used to store information during voice conversation between a user of mobile phone and one or more agent workstations. Token caches are created or updated by token management module when authentications are being used and modified during authentication process);
 and transmitting, by the first service provider via the transmission process, the token to an authentication application on the mobile device during the phone call session with the IVR endpoint (see column 13 Line 5-50, where authentication tokens are transferred to an IVR system for authentication during voice conversation).
Agent et al do not teach token request comprise data based on a fingerprint of the user.
However, in analogous art, Sarwar teach same field of providing authentication token during voice calls. Sarwar teach token request comprise data based on a fingerprint of the user (see Sarwar Paragraph [0004], where biometrics include finger prints requested by user).
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Regarding claim 17, the modified Agnew et al and Sarwar et al teach the method of receiving token and biometric input associated with authentication from user during IVR as claim 12, Agnew et al teach wherein the token request is received through one of the authentication application or a voice data transfer application on the mobile device (see Column 3 Line 56 - Column 4 Line 16, where determining how and what authentication tokens are used between user’s phone and agent workstation (IVR) when authenticating user during or after calls).
Regarding claim 18, Agnew et al teach a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
generating, by the first service provider, a first token, wherein the first token comprises first partial data for an interactive voice response (IVR) authentication token (see Column 7 Line [26-40], where requesting authentication challenges to the user during voice communication session for authentication token); 
and determining a transmission process available to the computing device for relaying the first token to an IVR authentication process; converting the first token to a token capable of being transmitted by the computing device to the IVR authentication process (see column 13 Line 5-50, where determining whether moving authentication token from user phone to IVR system for authentication during voice conversation between a user of mobile phone and one or more agents); 
and providing the token to at least the computing device during the IVR authentication process (see column 13 Line 5-50, where authentication tokens are transferred to an IVR system for authentication during voice conversation).
Agnew et al do not teach receiving, by a first service provider, fingerprint data of a user from a computing device of the user; and token based on fingerprint data; storing the first token in a token database of the first service provider, wherein the first token is associated with the fingerprint data in a token retrieval table in the token database; 
However, Sarwar et teach receiving, by a first service provider, fingerprint data of a user from a computing device of the user (see Sarwar Paragraph [0004], where biometrics include finger prints requested by user);
and token based on fingerprint data (see Sarwar Paragraph [0039], where authentication application further receives user biometric metadata);
 storing the first token in a token database of the first service provider, wherein the first token is associated with the fingerprint data in a token retrieval table in the token database (see Sarwar, Paragraph [0028], where “…using cryptographic token enrollment, token generation, and token transmission for authentication an incoming call precludes any necessity that the biometric authentication application be run on the same telephony or mobile device from which the call is initiated”).
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Regarding claim 20, the modified Agnew et al and Sarwar et al teach the non-transitory machine-readable medium of receiving token and biometric input associated with authentication from user as claim 18.
Agnew et al do not teach receiving the fingerprint data from the computing device during the IVR authentication process and determining the first token based on the fingerprint data.
However, Sarwar teach Agnew et al do not teach receiving the fingerprint data from the computing device during the IVR authentication process and determining the first token based on the fingerprint data (see Paragraph [0039-0040], where “…one embodiment of such a system involving biometric authentication method includes a central authentication system using local biometric authentication of a use via a mobile device to centrally authenticate the use and the mobile device during real-time communication” and ”…method for centrally authenticating both a telephony device and a user during real-time communication session”).
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Claim(s) 2-4, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnew et al in view of Sarwar et al and further view of Le Saint et al (US 11086980).
Regarding claim 2, the modified Agnew et al and Sarwar et al teach the system of biometric authentication during voice data communication with tokens as claim 1.
Agnew et al do not teach wherein the biometric input comprises a fingerprint, and wherein the determining authentication token
However, Sarwar et al teach the biometric input comprises a fingerprint (see Sarwar Paragraph [0004], where biometric data include fingerprint), and wherein the determining authentication token (see Sarwar Paragraph [0039], where authentication application further receives user biometric metadata).
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Agnew et al and Sarwar et al do not teach the external API comprises a first external API and a second external API, wherein the plurality of token acquisition databases comprise a first token acquisition database associated with the first external API and a second token acquisition database associated with the second external API, receiving a first partial token from the first token acquisition database through the first external API; and Page 2 of 10Appl. No.: 16/431,670receiving a second partial token from the second token acquisition database through the second external API, wherein the authentication token comprises a combination of the first partial token and the second partial token.
However, in analogous art, Le Saint et al teach same field of securing privacy data based on authentication token. Le Saint et al teach the external API comprises a first external API and a second external API, wherein the plurality of token acquisition databases comprise a first token acquisition database associated with the first external API and a second token acquisition database associated with the second external API (see Le Saint Col 14 Line number [32-35], where the partial tokens are stored external primary device or secondary devices)
receiving a first partial token from the first token acquisition database through the first external API (see Le Saint Col 14 Line number [32-35], where the partial tokens are stored external primary device or secondary devices); 
and Page 2 of 10Appl. No.: 16/431,670receiving a second partial token from the second token acquisition database through the second external API, wherein the authentication token comprises a combination of the first partial token and the second partial token (see Le Saint Col 14 Line number [32-35], where partial token are stored from both primary and secondary devices, be split, and re-stored both partial token into one source).
It would have been obvious to one of ordinary skills in art before the effective filing date of the claimed invention to modify the system of Sarwar et al. to incorporate the teaching of Le Saint et al using storing partial tokens from external sources.
Motivation, as recognized by one of ordinary skill in the art, to do so would accessing device may then generate an authorization request message that is sent to an authorization server to obtain authorization to use the user’s account according to the techniques described (see Le Saint et al. Col 22 Line number [0-5]).
Regarding claim 3, the modified Agnew et al and Sarwar et al teach the system of biometric authentication during voice data communication with tokens as claim 2. 
Agnew et al do not teach wherein prior to determining the authentication token, the operations further comprise: converting the fingerprint to biometric feature data using a resident application on the computing device system;
However, Sarwar et al teach wherein prior to determining the authentication token, the operations further comprise: converting the fingerprint to biometric feature data using a resident application on the computing device system (see Sarwar Paragraph [0039], where authentication application further receive user biometric metadata).
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Agnew et al and Sarwar et al do not teach in response to the converting, transmitting the biometric feature data to the first external API and the second external API, wherein the first partial token and the second partial token are received based on the feature data.
However, Le Saint et al teach in response to the converting, transmitting the biometric feature data to the first external API and the second external API, wherein the first partial token and the second partial token are received based on the feature data (see Le Saint Col 14 Line number [32-35], where the partial token received from primary device and secondary device).
It would have been obvious to one of ordinary skills in art before the effective filing date of the claimed invention to modify the system of Sarwar et al. to incorporate the teaching of Le Saint et al using storing partial tokens from external sources.
Motivation, as recognized by one of ordinary skill in the art, to do so would accessing device may then generate an authorization request message that is sent to an authorization server to obtain authorization to use the user’s account according to the techniques described (see Le Saint et al. Col 22 Line number [0-5]).
Regarding claim 4, the modified Agnew et al and Sarwar et al teach the system of biometric authentication during voice data communication with tokens as claim 2. 
Agnew et al do not teach transmitting the fingerprint API.
However, Sarwar et al teach transmitting the fingerprint API (see Sarwar Paragraph [0028], where using token transmitting for authenticating incoming call precludes any necessity that the biometric authentication application).
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Agnew et al and Sarwar et al do not teach first external API and the second external API using a resident application on the computing device system, wherein receiving the first partial token and receiving the second partial token are in response to the transmitting.
However, Le Saint et al teach first external API and the second external API using a resident application on the computing device system, wherein receiving the first partial token and receiving the second partial token are in response to the transmitting (see Le Saint Col 14 Line number [32-35], where the partial token received from primary device and secondary device).
It would have been obvious to one of ordinary skills in art before the effective filing date of the claimed invention to modify the system of Sarwar et al. to incorporate the teaching of Le Saint et al using storing partial tokens from external sources.
Motivation, as recognized by one of ordinary skill in the art, to do so would accessing device may then generate an authorization request message that is sent to an authorization server to obtain authorization to use the user’s account according to the techniques described (see Le Saint et al. Col 22 Line number [0-5]).
Regarding claim 13, the modified Agnew et al and Sarwar et al teach the method of receiving token and biometric input associated with authentication from user during IVR as claim 12, wherein the first token comprises partial data of an authentication token used for the authentication during the phone call session (see column 13 Line 49- 61, where Token caches are created or updated by token management module when authentications are being used and modified during authentication process).
Agnew et al and Sarwar et al do not teach he first token is associated with a second token stored by a second service provider.
However, in analogous art, Le Saint et al teach same field of securing privacy data based on authentication token. Le Saint et al teach the first token is associated with a second token stored by a second service provider, and wherein the first token comprises partial data of an authentication token used for the authentication (see Le Saint Paragraph Col 24 Line number [40-45], where cryptogram token is stored on the secondary device, the primary device may also receive the encrypted).
It would have been obvious to one of ordinary skills in art before the effective filing date of the claimed invention to modify the system of Agnew et al. to incorporate the teaching of Sarwar et al and further view of Le Saint et al using storing first and second partial tokens used for authentication.
Motivation, as recognized by one of ordinary skill in the art, to do so would accessing device may then generate an authorization request message that is sent to an authorization server to obtain authorization to use the user’s account according to the techniques described (see Le Saint et al. Col 22 Line number [0-5]).
Regarding claim 14, the modified Agnew et al and Sarwar et al teach the method of receiving token and biometric input associated with authentication from user during IVR as claim 13.
Agnew et al and Sarwar et al do not teach wherein the authentication token comprises a data combination of the first token and the second token.
However, Le Saint et al teach wherein the authentication token comprises a data combination of the first token and the second token (see Le Saint Col 14 Line number [30-35], where partial tokens are split and re-stored on both devices).
It would have been obvious to one of ordinary skills in art before the effective filing date of the claimed invention to modify the system of Sarwar et al. to incorporate the teaching of Le Saint et al using storing first and second partial tokens used for authentication.
Motivation, as recognized by one of ordinary skill in the art, to do so would accessing device may then generate an authorization request message that is sent to an authorization server to obtain authorization to use the user’s account according to the techniques described (see Le Saint et al. Col 22 Line number [0-5]).
Regarding claim 15, the modified Agnew et al and Sarwar et al and further view of Le Saint et al teach the method of receiving token and biometric input associated with authentication from user during IVR as claim 13. 
Agnew et al do no teach the data for the token request comprises feature data converted from the fingerprint, and wherein the first token is determined based on the feature data.
However, Sarwar teach wherein the data for the token request comprises feature data converted from the fingerprint, and wherein the first token is determined based on the feature data (see Sarwar Paragraph [0039], where authentication application further receives user biometric metadata).
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Regarding claim 16, the modified Agnew et al and Sarwar et al and further view of Le Saint et al teach the method of receiving token and biometric input associated with authentication from user during IVR as claim 13.
Agnew et al do not teach wherein the data for the token request comprises data from the fingerprint, and wherein determining the first token comprises converting the data to feature data of the fingerprint and determining the first token using the feature data.
However, Sarwar et al teach wherein the data for the token request comprises data from the fingerprint, and wherein determining the first token comprises converting the data to feature data of the fingerprint and determining the first token using the feature data (see Sarwar Paragraph [0039], where authentication application further receives user biometric metadata and see Sarwar Paragraph [0088], where metadata retrieved information mapped to the authentication meta data from authentication metadata database).
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Regarding claim 16, the modified Agnew et al and Sarwar et al and further view of Le Saint et al teach the method of receiving token and biometric input associated with authentication from user during IVR as claim 13.
Regarding claim 19, the modified Agnew et al and Sarwar et al teach the non-transitory machine-readable medium of receiving token and biometric input associated with authentication from user as claim 18. Agnew et al teach authentication token for the IVR authentication token (see Column 3 Line 56 - Column 4 Line 16, where determining how and what authentication tokens are used between user’s phone and agent workstation (IVR) when authenticating user during or after calls).
Agnew et al and Sarwar et al do not teach the first token is associated with a second token with a second token provider, and wherein the second token comprises second partial data for the IVR authentication token.
However, Le Saint et al teach the first token is associated with a second token with a second token provider, and wherein the second token comprises second partial data (see Le Saint Col 14 Line number [32-35], where partial token associated with primary or secondary devices).
It would have been obvious to one of ordinary skills in art before the effective filing date of the
claimed invention to modify the system of Agnew et al to incorporate the teaching of Sarwar et al using biometric input from user during voice communication.
Motivation, as recognized by one of ordinary skill in the art, to do so would local biometric and biometric and cryptographic authentication techniques, both with the integration of additional device-specific and environmental meta information to given telephony transaction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499